Citation Nr: 1218485	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-22 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal insufficiency (claimed as kidney problems) secondary to the Veteran's service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to April 1967, including service in the Republic of Vietnam.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for renal insufficiency, a condition which he contends is secondary to his service-connected diabetes mellitus.  For the reasons that follow, his claim shall be remanded.  

Here, there is no question that the Veteran currently suffers from renal insufficiency.  The Veteran underwent a VA examination in June 2007.  The examiner diagnosed him as suffering from mild renal insufficiency secondary to idiopathic nephropathy of undetermined etiology.  Records of the Veteran's private medical treatment similarly diagnose him as suffering from chronic renal insufficiency.  

There is no evidence, and the Veteran does not contend, that he suffered from this condition during his active service or that his condition is directly related to his active service.  Instead, the Veteran contends that his current condition is secondary to his service-connected diabetes.  

Pursuant to VA regulation, service connection may be granted for a disability shown to be secondary to an already service-connected disorder.  38 C.F.R. § 3.310 (2011) (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  

There is contrasting evidence as to whether the Veteran's condition is secondary to his diabetes.  The Veteran's private doctor, Ronnie Wiles, MD, stated in an October 2007 letter that the Veteran's chronic renal insufficiency "is felt to be due to his diabetes and hypertension."  The June 2007 VA examiner, however, concluded that the Veteran's current condition is less likely than not secondary to his diabetes, stating that the Veteran had elevations of his creatinine prior to his diabetes diagnosis.  

In the negative opinion by the VA examiner, he did not consider whether the renal insufficiency could be aggravated by the service-connected diabetes.  Pursuant to VA regulation, "any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected."  38 C.F.R. § 3.310(b).  The failure to address this aspect of a secondary service connection claim renders the June 2007 VA examination inadequate.  

Additionally, there appears to be missing medical records.  A July 2006 private medical record shows that the Veteran was being treated for renal insufficiency by Dr. Wiles or Dr. Humeda, both of whom are nephrologists.  While VA has some of the medical records from Dr. Wiles, it does not have medical records from Dr. Humeda, whose records are relevant to the issue on appeal.  Thus, the Veteran will be requested to provide VA with permission to obtain Dr. Humeda's treatment records.  

The treatment records also show that Dr. Roger Henson has been treating the Veteran since at least 2002.  It does not appear that there has been attempt to obtain Dr. Henson's records.  The Veteran submitted some records from Dr. Henson dated in 2006, but it is clear that this is not the complete records.  Thus, the Veteran will be requested to provide VA with permission to obtain Dr. Henson's treatment records.  

As to Dr. Wiles's records, the earliest record from him is dated in July 2003.  There, Dr. Wiles notes that the Veteran was seen as "a new evaluation three months ago[,] at which time he was noted to have had an elevated creatinine for a number of years."  Thus, there is an earlier medical record from Dr. Wiles that VA does not have.  In a VA Form 21-4138, Statement in Support of Claim, received in November 2007, the Veteran wrote that he had been treated by Dr. Wiles since 2001.  The Veteran will be requested to provide VA with permission to obtain the records from January 2001 to July 2003.  If the Veteran has copies of these records, he may submit them himself.  

On this note, the comment from Dr. Wiles that the Veteran had had an elevated creatinine for "a number of years" would indicate earlier treatment than what is contained in the file (the earliest records are from 2002).  The Veteran reports he was diagnosed with diabetes mellitus in April 1999, presumably by a medical professional.  Thus, there should be treatment records earlier than 2002 pertaining to the issue at hand.  The reason this is important is that the VA examiner found that because renal insufficiency existed prior to the diagnosis of diabetes mellitus, such disability was not caused by the diabetes mellitus.  This is an important fact that an examiner should be able to determine based upon medical evidence (whether renal insufficiency existed prior to diabetes mellitus).  The Veteran should think about who has treated him prior to 2003 that has addressed the renal insufficiency or the elevated creatinine so that an informed decision can be made regarding the etiology of this disability.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran give VA permission to obtain the treatment records from the following medical professionals:

* Dr. Humeda (Veteran should provide dates of treatment);
* Dr. Roger Henson (Veteran should provide the dates but should be no later than 2002);
* Dr. Ronnie Wiles from January 2001 to July 2003.  

If there are any other relevant records pertaining to renal insufficiency and diabetes mellitus, the Veteran should provide permission and sufficient information so that the records can be requested on his behalf.  If the Veteran has any of these records in his possession, he should submit them.

If, after making reasonable efforts to obtain named records the RO is unable to secure them, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination before an examiner with the appropriate expertise in diagnosing and treating kidney disorders.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

After examining the Veteran, the examiner is asked to answer the following questions:

   a) From what kidney condition does the Veteran currently suffer?

   b) Is the Veteran's current kidney condition proximately due to or the result of his service-connected diabetes?  

   c) Is the Veteran's current kidney condition aggravated by his service-connected diabetes?  That is to say, has there been any permanent increase in the severity of the Veteran's kidney condition that is proximately due to or the result of his service-connected diabetes and not due to the natural progress of his underlying condition?

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiner is unable to render a determination as to the etiology, he/she should so state and indicate the reasons.

3.  The RO/AMC should then readjudicate the Veteran's claim.  If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

